Citation Nr: 0707478	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-19 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine, evaluated as 20 percent 
disabling prior to November 22, 2005.

2.  Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine, evaluated as 40 percent 
disabling from November 22, 2005.

3.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased rating for left shoulder 
arthralgia, evaluated as 10 percent disabling prior to 
November 22, 2005.

5.  Entitlement to an increased rating for left shoulder 
arthralgia, evaluated as 20 percent disabling from November 
22, 2005.




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1974 to September 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The issue of entitlement to an increased rating for 
degenerative disc disease of the cervical spine is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  For the period prior to November 22, 2005, degenerative 
arthritis of the lumbar spine was manifested by pain and the 
functional equivalent of severe limitation of motion, with 
objective findings of degenerative disc disease.

2.  Degenerative arthritis of the lumbar spine is manifested 
by no more than the functional equivalent of severe 
limitation of motion of the lumbar spine.

3.  For the period prior to November 22, 2005, left shoulder 
arthralgia was manifested by pain and the functional 
equivalent of abduction to 90 degrees.

4.  Left shoulder arthralgia is manifested by no more than 
the functional equivalent of abduction to 90 degrees; there 
is no evidence of fibrous union, nonunion, or loss of the 
humeral head, or of ankylosis.

CONCLUSIONS OF LAW

1.  For the period prior to November 22, 2005, the criteria 
for a 40 percent rating for degenerative arthritis of the 
lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 5293, 5294, 
5295 (before and after September 23, 2002) and 5237, 5242, 
5243 (2006).

2.  The criteria for an evaluation in excess of 40 percent 
for degenerative arthritis of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (before and 
after September 23, 2002) and 5237, 5242, 5243 (2006).

3.  For the period prior to November 22, 2005, the criteria 
for a 20 percent evaluation for left shoulder arthralgia have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2006).

4.  The criteria for an evaluation in excess of 20 percent 
for left shoulder arthralgia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5201, 5202, 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim for increase was 
received in June 2003, after the enactment of the VCAA.  A 
letter dated in September 2003, prior to the initial 
adjudication of the veteran's claim, discussed the evidence 
necessary to support the veteran's claim for increased 
ratings.  Various types of evidence were suggested, to 
include medical evidence and lay statements describing the 
disabilities.  The evidence of record was noted, and the 
veteran was told how VA would assist him in obtaining 
evidence in support of his claims.

A June 2005 letter also told the veteran of the evidence 
necessary to support his claim.  The evidence of record was 
listed.  

A letter dated in March 2006 told the veteran how VA 
establishes disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
carried out.  Records from the Social Security Administration 
have been obtained and associated with the record.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  In fact, the veteran indicated in 
June 2006 that he had no further evidence to submit.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.




Factual Background

Social Security Administration records indicate that the 
veteran was examined in April 2003.  He described his low 
back pain as mainly mid-line low back, and extending down to 
the sacrum.  He also noted some radiation down the posterior 
aspect of his left leg to the knee.  He described some 
tingling and pins-and-needles in that same distribution, and 
a sense of weakness at times.  He stated that his pain was 
exacerbated by prolonged sitting, standing, or walking.  He 
reported that his wife did the driving because he had pain 
with that activity.  He stated that he could walk for a 
quarter of a mile before he had to stop and rest.  He 
indicated that he could sit only five to ten minutes; 
however, the examiner noted that the veteran sat for about 15 
minutes during the examination without difficulty.  On 
physical examination, there was significant decreased range 
of motion with forward flexion to about 45 degrees.  Lateral 
flexion was to 15 degrees on the left and 20 degrees on the 
right.  Heel and toe walking were intact.  The veteran's gait 
was slow but otherwise unremarkable.  Straight leg raising 
was negative.  Knee jerks were brisk at 2+ and symmetrical.  
X-rays revealed loss of normal lumbar lordosis and mild 
lumbar spondylosis.  The examiner noted that there was no 
neurologic deficit.  

The Social Security Administration examination conducted in 
April 2003 included an examination of the veteran's left 
shoulder.  The examiner indicated that the veteran could 
abduct his shoulders "to not quite" 90 degrees but that 
there was some pain and decreased strength with abduction 
against resistance.  

A July 2003 VA outpatient treatment record shows the 
veteran's complaint of chronic pain in his back and 
shoulders.  The provider noted that the veteran had been 
diagnosed with lumbar spondylosis.  Objectively, the 
veteran's spine had normal curvature, with no spinous 
tenderness.  There was slight paraspinal tenderness at the 
right lumbar area.  The assessment was degenerative joint 
disease of the back.  Examination of the shoulders revealed 
positive grinding bilaterally.  Neurologically, there was no 
gross sensory deficit.  The provider indicated that deep 
tendon reflexes were 2/4 bilaterally and that motor 
examination was 4/5 due to poor effort.

On VA examination in December 2003, the veteran complained of 
pain in the low back radiating to the left extremity.  He 
noted that the pain was intermittent and lasted for about two 
weeks every other month.  He described the pain as a seven or 
eight on a scale of one to ten.  He reported that household 
chores precipitated the pain.  Physical examination revealed 
pain on palpation of the left sacral area.  Some muscle spasm 
was felt, but the examiner did not identify guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.  The veteran reported, however, that he limped after 
five minutes of walking.  Sensory was intact and motor 
examination was normal.  Reflexes were 2+ and symmetric 
bilaterally.  Lasegue's sign was negative.  Range of motion 
testing revealed forward flexion to 80 degrees, extension to 
20 degrees, lateral flexion to 20 degrees bilaterally, and 
lateral rotation to 30 degrees bilaterally.  The examiner 
noted that there was pain at the end of the ranges of motion.  
He stated that there was no radiation.  The diagnosis was low 
back pain, injury related while in service.  X-rays revealed 
normal vertebral mineralization and alignment.  There were 
degenerative changes consisting of marginal osteophytes.  
There was no spondylolisthesis or spondylolysis.  There was 
narrowing of the L5-S1 intervertebral disc space compatible 
with degenerative disc disease.  The impression was 
degenerative changes of the spine and narrowed L5-S1 
intervertebral disc space.

The December 2003 examination also included an assessment of 
the veteran's left shoulder, at which time the veteran 
reported pain in the shoulder with periodic locking of three 
years' duration.  He stated that his pain worsened with 
repetitive movement or when he tried to lift or handle 
objects weighing more than five pounds.  He denied flare-ups.  
He denied episodes of dislocation or recurrent subluxation.  
There were no sighs of inflammatory disease.  The examiner 
noted that the veteran was right handed.  There was no 
objective evidence of painful  motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  Range of motion testing 
of the left shoulder revealed forward flexion to 150 degrees, 
abduction to 150 degrees, external rotation to 75 degrees, 
and internal rotation to 75 degrees.  X-rays revealed normal 
bone mineralization and alignment.  The joint spaces were 
well maintained.  The overlying soft tissues were normal.  
The impression was normal shoulder.  The examiner noted that 
pain limited the range of motion and that it was increased 
with repetitive movements.  The diagnosis was left shoulder 
capsulitis with limited function.  

On VA spine examination in November 2005, the veteran 
reported intermittent low back pain that had worsened over 
the previous year.  He stated that it occurred three weeks 
out of a month, lasting for three days.  He described the 
pain as an eight on a scale from one to ten.  He reported 
that the pain was precipitated by prolonged sitting and that 
standing up and walking relieved it.  He stated that he could 
not walk for more than a quarter of a mile.  He indicated 
that he could not work around the house due to his low back 
pain.  The examiner indicated that the veteran had pain and 
90 degrees of flexion, and that during flare-ups, pain 
limited the veteran's ability to flex his spine beyond 20 
degrees.  There was no muscle spasm, guarding, or localized 
tenderness, and there was no abnormal gait or abnormal spinal 
contour.  There was no ankylosis.  Sensory examination was 
normal throughout and motor examination was normal.  Reflexes 
were 2+ throughout.  Lasegue's sign was negative.  The 
diagnosis was low back pain with degenerative disc disease.

An additional VA shoulder examination was also conducted in 
November 2005.  The veteran reported that his left shoulder 
pain was accompanied by neck pain.  He stated that he used 
Motrin three times per week.  He described his pain as an 
eight on a scale from one to ten.  He denied episodes of 
dislocation or recurrent subluxation.  The veteran reported 
that the pain from his shoulder made it difficult to sleep.  
Range of motion testing revealed 150 degrees of abduction, 
forward flexion to 180 degrees, internal rotation to 80 
degrees and external rotation to 90 degrees.  The examiner 
noted that during flare-ups, the veteran was unable to 
forward flex or to abduct the shoulder beyond 90 degrees.  He 
noted that there was pain with crossed arm adduction and that 
mild crepitance was present.  There was no ankylosis.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

	Staged Evaluation

The RO has assigned a staged rating, based upon the report of 
a VA examination dated November 22, 2005.  Clearly a staged 
rating may be assigned when appropriate.  Regulations 
establish that different examiners, at different times, will 
not describe the same disability in the same language.  It is 
the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded 
history.  When any change in evaluation is to be made the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in thoroughness of the examination.  See 
38 C.F.R. §§ 4.2, 4.13.

The Board has been presented with differing VA examination 
reports.  Throughout the appeal period, the veteran has 
asserted that his service-connected disabilities were worse.  
The November 2005 VA examiner entered an opinion that was 
based upon the record, including the statements of the 
veteran.  Nothing in that report reflects that the veteran's 
disabilities magically became worse on the day of the 
examination.  Furthermore, the November 2005 examiner 
provided a rational interpretation of functional impairment 
on use, a factor not addressed in the earlier examination 
report.  

In essence, the Board is unconvinced that there was a 
material change in the veteran's level of disability of 
either the lumbar spine or minor shoulder during the appeal.  
Rather, there was a difference in skill of the 2005 examiner 
over the earlier examiner.  Accordingly, a uniform evaluation 
rather than a staged evaluation is warranted.   

	Rating Criteria

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although 
liberalizing rating criteria are only applicable since their 
effective date.  38 U.S.C.A. § 5110; VAOPGCPREC 3-2000.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

Prior to September 26, 2003, the regulations provided a 20 
percent rating for moderate limitation of motion of the 
lumbar spine, and a 40 percent rating for severe limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code  5295 provided that where 
there was muscle spasm on extreme forward bending and loss of 
lateral motion in a standing position, a 20 percent rating 
was provided.  A 40 percent rating was warranted for severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater that 60 
degrees but not greater that 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

The record reflects the appellant is right-hand dominant.  
Therefore, his left shoulder disability is rated as 
impairment of the minor upper extremity.  38 C.F.R. § 4.69.  

Diagnostic Code 5201 provides that limitation of motion of 
the minor arm at the shoulder level warrants a 20 percent 
rating.  Limitation midway between the side and shoulder 
level also warrants a 20 percent rating.  When motion is 
limited to 25 degrees from the side, a 30 percent rating is 
warranted for the minor arm.

Diagnostic Code 5202 contemplates impairment of the humerus.  
Malunion with moderate deformity warrants a 20 percent 
evaluation, and malunion with marked deformity warrants a 20 
percent evaluation.  A 20 percent evaluation will be assigned 
for recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
movement only at the shoulder level.  Where there are 
frequent episodes of dislocation with guarding of all arm 
movements, a 20 percent evaluation is also assignable.  
Higher ratings are assigned for fibrous union, nonunion, and 
loss of humeral head.

Diagnostic Code 5203 addresses impairment of the clavicle or 
scapula, with a 20 percent evaluation being assigned for 
dislocation or nonunion.  That is the maximum evaluation 
under that code, but the disorder may also be evaluated based 
on impairment of function of the contiguous joint.

	Ratings

As noted above, the Board has concluded that there was no 
material change in the veteran's level of disability of 
either the lumbar spine or minor shoulder during the appeal 
period.  Accordingly, a uniform evaluation rather than a 
staged evaluation is warranted.  

Based upon the Board's conclusion, a 40 percent evaluation is 
warranted for the veteran's degenerative arthritis of the 
lumbar spine for the period prior to November 22, 2005.  Such 
an evaluation contemplates forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine under the new 
criteria.  Under the former criteria for lumbosacral strain, 
a 40 percent evaluation is contemplated by the presence of 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
Notably, the November 2005 examiner indicated that flexion of 
the lumbar spine was limited to 20 degrees during flare-ups.  
Such limitation warrants a 40 percent evaluation.

The Board has also concluded that an evaluation in excess of 
40 percent is not for application.  This is the maximum 
evaluation for limitation of motion of the lumbar spine.  

An evaluation higher than 40 percent requires the presence of 
pronounced intervertebral disc syndrome or ankylosis under 
the old criteria.  Under the new criteria, a higher 
evaluation requires ankylosis of the lumbar spine or 
incapacitating episodes of intervertebral disc syndrome.  The 
evidence does not reflect ankylosis of the lumbar spine,  
Moreover, there is no indication that the veteran has 
intervertebral disc syndrome of the lumbar spine.  Nor is 
here evidence that the veteran suffers from incapacitating 
episodes, so the criteria for evaluating these spine 
disabilities based on incapacitating episodes is 
inapplicable.  In sum, neither the veteran's actual range of 
motion nor his functional restriction with use warrant 
evaluations in excess of 40 percent.  

Although the veteran has complained of some neurologic 
deficit in the lower extremities, such as not been 
objectively confirmed.  Therefore, a separate evaluation for 
neuropathy is not warranted. 

The Board has also concluded that a 20 percent evaluation is 
warranted for the veteran's left shoulder disability for the 
period prior to November 22, 2005.  Such an evaluation 
accounts for limitation of motion of the shoulder to midway 
between the side and shoulder.  On VA examination in November 
2005, the veteran reported that during flare-ups, he was 
unable to abduct his left shoulder beyond 90 degrees.  

An evaluation higher than 20 percent is not warranted for 
left shoulder arthralgia.  In this regard, the Board notes 
that the evidence does not reflect the functional equivalent 
or functional restriction of abduction to 25 degrees from the 
side.  

The Board also notes that the evidence reflects no impairment 
of the humerus, clavicle or scapula.  As such, higher 
evaluations pursuant to Diagnostic Codes 5202 and 5203 are 
not warranted.  There is no ankylosis, so a higher evaluation 
is also unavailable on that basis.

The Board observes that the veteran is competent to report 
that his disabilities are worse.  However, he is not a 
medical professional and his opinion is not competent in 
regard to matters requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, the more 
probative evidence consists of that prepared by neutral 
skilled professionals, and such evidence demonstrates that 
ratings in excess of 40 percent for the lumbar spine and 20 
percent for the shoulder are not warranted.


ORDER

For the period prior to November 22, 2005, a rating of 20 
percent for degenerative arthritis of the lumbar spine is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A rating in excess of 40 percent for degenerative arthritis 
of the lumbar spine is denied.

For the period prior to November 22, 2005, a rating of 10 
percent for left shoulder arthralgia is granted.

A rating in excess of 20 percent for left shoulder arthralgia 
is denied.


REMAND

Having reviewed the evidence pertaining to the veteran's 
cervical spine disability, the Board has concluded that the 
evidence is not sufficient to rate the disability.  In this 
regard, the Board notes that the veteran has repeatedly 
reported numbness and tingling in his left hand, and that it 
increased with repetitive motion.  

On VA spine examination in December 2003, the examiner 
indicated that sensory examination was intact and motor 
examination was normal; however, that examination included 
both the lumbar and cervical areas, and the examiner did not 
indicate whether he referred to both the upper and lower 
extremities in reporting the result of the neurological 
examination.  Moreover, that examiner diagnosed cervical 
spondylosis with a radicular component.  She did not provide 
the rationale for including in the diagnosis the reference to 
a radicular component or otherwise describe the findings upon 
which the reference was based.  

 In light of the veteran's complaints of neurological 
symptoms, the Board has concluded that an additional 
examination should be conducted to address the current level 
of disability of the veteran's cervical spine.

In light of the above discussion, the Board has determined 
that additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
VA examination to determine the extent 
of his degenerative disc disease of the 
cervical spine.

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any motion 
accompanied by pain.  The examiner should 
be requested to identify any objective 
evidence of pain and to assess the extent 
of any pain.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed.  

The examiner should render specific 
findings as to whether there are 
neurologic symptoms associated with the 
veteran's cervical spine disability, to 
include the veteran's complaints of 
numbness and tingling in the left upper 
extremity.  

The complete examination findings and a 
discussion of the rationale for any 
opinion expressed should be clearly set 
forth in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


